[Cite as State v. Jackson, 2021-Ohio-4619.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                    SANDUSKY COUNTY


State of Ohio                                     Court of Appeals No. S-20-036

        Appellee                                  Trial Court No. 20 CR 211

v.

Jaleel H. Jackson                                 DECISION AND JUDGMENT

        Appellant                                 Decided: December 29, 2021

                                              *****

        Beth A. Tischler, Sandusky County Prosecuting Attorney, and
        Alexis M. Otero, Assistant Prosecuting Attorney, for appellee.

        James H. Ellis, III, for appellant.

                                              *****

        OSOWIK, J.

        {¶ 1} This is an appeal from an October 9, 2020 judgment of the Sandusky County

Court of Common Pleas, denying appellant’s Crim.R. 29(A) motion for acquittal and

convicting appellant on one count of drug trafficking, in violation of R.C. 2925.03(A), a
felony of the fifth degree, and one count of corrupting another with drugs, in violation of

R.C. 2925.02(A), a felony of the second degree. Appellant was found not guilty on one

count of involuntary manslaughter, in violation of R.C. 2903.04(A), a felony of the first

degree.

         {¶ 2} On October 14, 2020, appellant was sentenced to a one-year term of

incarceration on the drug trafficking conviction, and an indefinite term of incarceration,

ranging from a minimum term of six years to a maximum term of nine years, on the

corrupting another with drugs conviction, with the the sentences ordered to be served

concurrently. For the reasons set forth below, this court affirms the judgment of the trial

court.

         {¶ 3} Appellant, Jaleel Jackson, sets forth the four (4) assignments of error:

                A. APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF

         COUNSEL.

                B. THE TRIAL COURT ERRED IN DENYING APPELLANT’S

         MOTION FOR ACQUITTAL.

                C. THE EVIDENCE WAS INSUFFICIENT AS A MATTER OF

         LAW TO SUPPORT A FINDING BEYOND A REASONABLE DOUBT

         THAT APPELLANT WAS GUILTY OF TRAFFIC[K]ING IN DRUGS.

                D. THE EVIDENCE WAS INSUFFICIENT AS A MATTER OF

         LAW TO SUPPORT A FINDING BEYOND A REASONABLE DOUBT




2.
       THAT APPELLANT WAS GUILTY OF CORRUPTING ANOTHER

       WITH DRUGS.

       {¶ 4} The following undisputed facts are relevant to this appeal. On October 7,

2019, Jessica Kraus, a Fremont resident, texted appellant seeking to purchase drugs.

Appellant swiftly replied, confirming his interest in the transaction. The parties then

engaged in a series of text and social media electronic message exchanges, during which

the details of the pending drug sale were finalized.

       {¶ 5} Shortly thereafter, the parties met and the drug sale was completed.

Subsequently, appellant texted Kraus, “I gave you the wrong bag.” (Emphasis added).

Kraus did not reply. In the interim, she had consumed the drugs and died from a massive

fentanyl overdose.

       {¶ 6} On October 8, 2019, Kraus died in her residence from combined drug

toxicity, including fentanyl and cocaine. To put the magnitude of the overdose into

context, an examination of comparative levels of fentanyl is informative.

       {¶ 7} A therapeutic dose of fentanyl is approximately one nanogram per milliliter

in the bloodstream. A fatal dose of fentanyl is considered to be approximately five

nanograms per milliliter in the bloodstream.

       {¶ 8} By contrast, post-mortem testing found that Kraus had 38 nanograms of

fentanyl per milliliter in her bloodstream, an amount thirty-eight times greater than a

therapeutic level and eight times greater than a level considered to be fatal.




3.
       {¶ 9} On February 21, 2020, appellant was indicted on one count of drug

trafficking, in violation of R.C. 2925.03(A), a felony of the fifth degree, one count of

corrupting another with drugs, in violation of R.C. 2925.02(A), a felony of the second

degree, and one count of involuntary manslaughter, in violation of R.C. 2903.04(A), a

felony of the first degree.

       {¶ 10} On October 8, 2020, a two-day jury trial commenced. At trial, the state

presented detailed testimony from multiple law enforcement officers and related expert

witnesses similarly involved in the investigation of the fatal fentanyl overdose underlying

this case.

       {¶ 11} The state’s witnesses included the sergeant in the Fremont Police

Department who first responded to the scene, two detectives with the Fremont Police

Department who joined the response at the scene and assisted in the investigation, the

BCI forensic scientist who tested and identified the substances recovered at the scene, the

BCI special agent in the cyber division who assisted in the electronic communications

aspects of the investigation, and the forensic pathologist who conducted the post-mortem

examination and tests performed to determine the various substance levels present in the

decedent.

       {¶ 12} On October 9, 2020, pursuant to Crim.R. 29, appellant’s counsel motioned

the court for an acquittal on all counts. The motion was denied. Following jury

deliberations, appellant was acquitted on the count of involuntary manslaughter, and

convicted on the remaining counts of drug trafficking and corrupting another with drugs.



4.
       {¶ 13} On October 14, 2020, appellant was sentenced to a one-year term of

incarceration on the drug trafficking conviction, along with an indefinite term of

incarceration, ranging from a minimum of six years to a maximum of nine years, on the

corrupting another with drugs conviction, with the sentences ordered to be served

concurrently. This appeal ensued.

       {¶ 14} In the first assignment of error, appellant argues that he received ineffective

assistance of trial counsel. We do not concur.

       {¶ 15} It is well-established that in order to demonstrate ineffective assistance of

counsel, one must satisfy a two-prong test. First, it must be shown that counsel’s

representation was deficient in some specific way, falling below an objective standard of

reasonableness. If the first prong is satisfied, then it must be shown that, but for the

demonstrated deficiency, the outcome of the case would have been different. Strickland

v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).

       {¶ 16} Appellate courts must be highly deferential and retain a strong presumption

that counsel’s conduct fell within the range of reasonable professional assistance when

reviewing claims of ineffective assistance of counsel. Id. At 689.

       {¶ 17} In conjunction, a properly licensed attorney in Ohio is presumed

competent. State v. Hamblin, 37 Ohio St.3d 153, 524 N.E.2d 476 (1988). Tactical,

strategic decisions do not constitute a meritorious basis of an ineffective assistance of

counsel claim. State v. Phillips, 74 Ohio St.3d 72, 656 N.E.2d 643 (1995).




5.
       {¶ 18} Specifically, in support of the ineffective assistance of counsel claim,

appellant cites to trial counsel’s decision to decline to call David Scott (“Scott”), to

testify as a witness at trial. Scott was Kraus’s boyfriend and was present at the time of

her death.

       {¶ 19} Appellant engages in multiple layers of speculation to ultimately suggest

that appellant would not have been convicted had Scott testified. Appellant implies,

without supporting evidence, that Scott, rather than appellant, furnished the fatal fentanyl

drugs to Kraus.

       {¶ 20} The record of evidence is devoid of evidence in support of appellant’s

conjecture that Scott furnished the subject drugs or that that’s Scott testimony would have

been outcome determinative, rather than an acceptable strategical decision.

       {¶ 21} Conversely, a series of specific electronic communications exchanged

between Kraus and appellant in the hours immediately preceding her fentanyl overdose

death, clearly reflecting appellant’s sale of drugs to Kraus and appellant’s subsequent

warning to Kraus that he had given her the “wrong bag”, plainly refutes appellant’s

insinuation regarding Scott.

       {¶ 22} Accordingly, we find that appellant has failed to demonstrate that, but for

trial counsel’s tactical decision to not call Scott as a witness, the outcome of this case

would have been different. We find appellant’s first assignment of error not well-taken.

       {¶ 23} Given that appellant’s remaining three assignments of error, disputing the

trial court’s denial of appellant’s Crim.R. 29 motion for acquittal and disputing the



6.
sufficiency of the evidence supporting the convictions, are all rooted in the common legal

premise that appellant’s convictions were not supported by sufficient evidence, we shall

address them simultaneously.

       {¶ 24} It is well-established that, “A motion for acquittal under Crim.R. 29(A)

challenges the sufficiency of the evidence. State v. Brinkley, 105 Ohio St.3d 231, 2005-

Ohio-1507, 824 N.E.2d 959, ¶ 39.” State v. Shelby, 6th Dist. Wood No. WD-17-056, 135

N.E.3d 508, 2019-Ohio-1564, ¶ 17.

       {¶ 25} Accordingly, the denial of a Crim.R. 29(A) motion for acquittal is

governed by the same standard as that which is utilized in determining whether a verdict

is supported by sufficient evidence. State v. Tenace, 109 Ohio St.3d 255, 2006-Ohio-

2417, 847 N.E.2d 386, ¶ 37.

       {¶ 26} Resolving a sufficiency of the evidence challenge requires our

consideration of whether, when the evidence is examined in the light most favorable to

the prosecution, a rational trier of fact could have found the elements of the crimes

proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492

(1991). The appellate court must assess whether the evidence, if believed, would support

a conviction. Jenks at paragraph two of the syllabus.

       {¶ 27} Appellant’s Crim.R. 29(A) motion for acquittal on all counts was denied.

He was subsequently convicted of one count of trafficking in drugs, in violation of R.C.

2925.03(A), a felony of the fifth degree, and one count of corrupting another with drugs,

in violation of R.C. 2925.02(A), a felony of the second degree.



7.
       {¶ 28} As relates to the drug trafficking conviction, R.C. 2925.03(A)(1)(C)(9)

establishes that no person shall, “Sell or offer to sell a controlled substance or a

controlled substance analog; if the drug involved in the violation is a fentanyl-related

compound.”

       {¶ 29} As relates to the corrupting another with drugs conviction, R.C.

2925.02(A)(3) establishes that no person shall, “By any means, administer or furnish to

another, or induce or cause another to use, a controlled substance, and thereby cause

serious physical harm to the other person, or cause the other person to become drug

dependent.”

       {¶ 30} We shall now examine the sufficiency of the evidence supporting the

convictions on these two offenses. In the course of the jury trial, appellee called multiple

supporting law enforcement and related expert witnesses involved in the investigation of

this case.

       {¶ 31} Testifying first at trial was Sergeant Kingsborough of the Fremont Police

Department. He testified that on October 9, 2019, he responded to a call regarding an un-

responsive female. Upon arrival at Kraus’s duplex residence, he found her unresponsive,

unclothed, on the floor, with drug paraphernalia and residue present, and accordingly

determined that she was suffering from a probable drug overdose.

       {¶ 32} Kingsborough secured the scene with the assistance of another responding

officer. He then notified the chain of command that the circumstances observed at the

scene necessitated that an investigation into the matter should commence.



8.
       {¶ 33} Testifying next was Detective Holskey of the Fremont Police Department.

Holskey. Holskey testified that he had successfully completed drug overdose

investigation training conducted by the Ohio Attorney General’s office. Accordingly,

Holskey reported to the scene upon learning of it, and assisted in the investigation.

       {¶ 34} Holskey testified that when emergency medical responders arrived at the

scene, they determined that Kraus had expired. During Holskey’s examination of the

premises, he recovered an open baggie of drugs in the bathroom. In addition, he

recovered a sheet of notebook paper from the top of her bedroom dresser containing the

user names and passwords for Kraus’s online accounts. Holskey assisted the other

officers in processing the scene and gathering evidence.

       {¶ 35} BCI forensic drug chemistry scientist Sarah Tipton next testified that the

above-referenced drug residue evidence that was recovered was lab tested and found to

contain remarkably high levels of fentanyl, consistent with the post-mortem level found

in Kraus, which exceeded the fatality threshold by a factor of 8. It also contained

tramadol, cocaine, heroin, and carfentanil.

       {¶ 36} Detective Jason Kiddey of the Fremont Police Department next furnished

detailed testimony regarding the recovery of the electronic communications evidence

exchanged between appellant and Kraus just prior to the death, and pertinent to this

appeal.

       {¶ 37} As one of the responding officers on the scene, Kiddey recovered the

decedent’s activated, unlocked mobile phone. Kiddey testified at length regarding the



9.
numerous text messages, and other social media exchanges, which had been exchanged

between Kraus and appellant in the hours preceding her death. The content of these

communications showed appellant’s sale of drugs to Kraus shortly preceding her fentanyl

overdose death.

       {¶ 38} Approximately five hours before emergency responders were called to her

residence, Kraus texted appellant, “Bring me a 40 and 20.” Appellant texted back, “You

want a 40 and 20 wya [where you at]?”

       {¶ 39} Shortly thereafter, Kraus texted appellant, “Here.” Appellant replied, “Out

back.” Several minutes later, after the exchange, appellant texted Kraus, “You sure it’s

[the payment for the drugs] on here[,] you say take it to any ATM?” Kraus replied,

“Yeah, it’s on there.” Appellant responded, “If this money [is] not on here you will never

get shit [drugs] again.”

       {¶ 40} Approximately 20 minutes later, appellant messaged Kraus through

Facebook Messenger, “You knew there wasn’t none on that card. It do take a pin. That’s

cool. That 30 you got won’t get you anything else.”

       {¶ 41} Appellant texted Kraus approximately four hours before emergency

responders were called to her residence, “I want to check the balance. What’s the last

four of your social? Yo, it says the card [is] not active yet. If the money [is] not on here,

you will never get shit again.”

       {¶ 42} Appellant later texted Kraus, “I gave you the wrong bag [of drugs].” There

was no reply.



10.
       {¶ 43} Dr. Jeffrey Hudson (“Hudson”), appellee’s forensic pathologist, next

testified. Hudson testified regarding his performance of the post-mortem examination of

Kraus and his compilation of findings and reports connected to same.

       {¶ 44} Hudson testified that the testing he conducted on decedent’s blood and

urine reflected the presence of cocaine, tramadol, and a massive amount of fentanyl.

Hudson testified that the amount of fentanyl present in the decedent’s blood was at a

level of approximately eight times higher than the normal fentanyl fatality threshold.

       {¶ 45} After appellee concluded the presentation of their case, counsel for

appellant made a Crim.R. 29(A) motion for acquittal. It was denied. The jury began

deliberations. Appellant was convicted on one count of drug trafficking, and one count

of corrupting another with drugs. Appellant was acquitted on the count of involuntary

manslaughter.

       {¶ 46} In support of challenging the trial court’s denial of the motion for acquittal

and the sufficiency of the evidence in support of the convictions, appellant maintains that,

“These text messages were tortuously construed to create the inference that appellant sold

a controlled substance [to decedent].”

       {¶ 47} We note that the above-quoted plain language of the numerous electronic

messages between appellant and Kraus, as well as the consistent timing of same in

relation to Kraus’s consumption of drugs and fentanyl overdose death, do not comport

with appellant’s position.




11.
       {¶ 48} Without supporting evidence, appellant attempts to implicate Scott in the

crimes for which appellant has been convicted.

       {¶ 49} We are not persuaded. On the contrary, the plain meaning of the numerous

electronic communications recovered from her devices, which occurred between

appellant and Kraus in the hours immediately preceding her fentanyl overdose death,

clearly support of a finding of appellant’s culpability for the crimes of which he was

convicted.

       {¶ 50} The record contains unrefuted evidence that Kraus sought to purchase

illegal drugs from appellant, appellant furnished the drugs to Kraus, she consumed them,

and thereafter died of a massive fentanyl overdose.

       {¶ 51} Accordingly, we find that when examining the evidence in this case in the

light most favorable to appellee, a rational trier of fact could have found that the state

proved via evidence which, if believed, established beyond a reasonable doubt that

appellant sold fentanyl to Kraus, the sale of the fentanyl induced her to use the fentanyl,

and that caused her serious physical harm, her fatal drug overdose, thereby constituting

the elements of drug trafficking and corrupting another with drugs.

       {¶ 52} Wherefore, we find that the trial court properly denied appellant’s motion

to acquit, and relatedly, we further find that appellant’s convictions were supported by

sufficient evidence. Accordingly, appellant’s second, third, and fourth assignments of

error, are found not well-taken.




12.
       {¶ 53} On consideration whereof, the judgment of the Sandusky County Court of

Common Pleas is hereby affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                               Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           ____________________________
                                                       JUDGE
Gene A. Zmuda, P.J.
                                               ____________________________
Myron C. Duhart, J.                                    JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




13.